DETAILED ACTION
Claims 1-11 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Group II (claims 7-10) in the reply filed on October 7, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 7, 2021.

Priority
Acknowledgement is made of applicants' claim for foreign priority to KR application 10-2018-0071562, filed June 21, 2018.  A certified copy of the foreign priority document is present in the application file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 1, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The use of the terms Matrigel® and Triton™ X-100, which are trade names or a mark used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Regarding claims 7-10, it is noted these claims are directed to a composition comprising a decellularized brain extracellular matrix (dECM), The claims are directed to a composition, per se.  Although claim 7 recites the phrase “for culturing a brain organoid”, this limitation is considered only to be directed to an intended use which does not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  
MPEP 2111.02 reads, "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction." As such, the limitation " for culturing a brain organoid " does not affect the patentability of the claimed composition.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 contains the trademark/trade name Matrigel®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the basement membrane matrix that is secreted by Engelbreth-Holm-Swarm (EHS) mouse sarcoma cells and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medberry et al., (Biomaterials, 2013 January; 34(4): 1033–1040; IDS  October 1, 2021) (“Medberry”).
 developing hydrogels comprising brain and spinal cord ECM (extracellular matrix) (Abstract).
Regarding claim 1, Medberry teaches decellularization of porcine brain tissue (B-ECM) followed by lyophilization (2.1 Overview of Experimental Design and 2.2 ECM Biologic Scaffold Production Porcine, page 1034).  Medberry further teaches the lyophilized B-ECM is subjected to pepsin digestion for 48 hours followed by neutralization to a pH of 7.4 to produce a pre-gel solution (2.3 ECM Digestion and Solubilization (page 1034). The neutralized pre-gel was diluted to concentrations of 4, 6 and 8 mg ECM/ml wherein the solutions were subjected to rapidly increasing temperatures from 10°C to 37°C thus inducing gelation and formation of a hydrogel composition comprising the decellularized brain ECM (2.7 Rheological Measurements, page 1034).
Additionally, Medberry teaches seeding N1E-115 cells in the B-ECM hydrogel (concentration of 6 mg/ml) for three-dimensional culture (2.9 Neurite Extension in Three Dimensional Culture (page 1035).
Therefore, Medberry’s hydrogel composition anticipates instant claim 7.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeQuach et al., (TISSUE ENGINEERING: Part A, Vol. 17, No. 21 and 22, 2011, pages 2583-2592; IDS  October 1, 2021) (“DeQuach”).
DeQuach is directed to decellularized porcine brain matrix for use as tissue engineering scaffolds since the ECM reassembles upon injection in vivo to form a gel (i.e. hydrogel) (Abstract).
Regarding claim 1, DeQuach teaches decellularization of porcine brain tissue followed by lyophilization. The lyophilized matrix was subjected to pepsin digestion for 48 hours (Decellularization of porcine brains and Brain matrix solublization, page 2584). The processed brain matrix was brought to a physiological pH and diluted to concentrations of 16 and 12 mg/ml using PBS (phosphate buffered saline).  Thereafter, 100 µl of the decellularized ECM was injected into the dorsal region of the C57 mice. The injected ECM formed a gel upon in vivo injection and the gels were subsequently frozen and sectioned for characterization (In vivo scaffold feasibility and Characterization of in vivo-injected brain matrix gels (page 2586); Brain matrix scaffold generation in vivo, (page 2587); and FIG. 5). 
Thus, DeQuach’s hydrogel comprising decellularized brain ECM anticipates claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Medberry, as applied to claim 1 above, and further in view of Lancaster et al., (NATURE, Vol. 501, 19 September 2013, pages 373-378; see PTO-892) (“Lancaster”).
The teaching of Medberry is set forth above and anticipates claim 7.
Regarding claim 8, it is noted that Medberry does not further teach the hydrogel composition further comprising Matrigel.  However, Lancaster is directed to Generation of cerebral organoids, first paragraph, right column, page 373; and Figure 1).
Therefore, it is submitted that because each of the types of hydrogels disclosed by Medberry and Lancaster were known to individually promote the development of neurological tissue, it would further have been obvious to one having ordinary skill in the art to combine the brain-ECM hydrogel of Medberry with the Matrigel hydrogel of Lancaster for the purpose of producing a composition that promotes development of neurological tissues in three-dimensional hydrogel scaffolds.  Combination of multiple products (i.e. hydrogels) each known to have the same effect to produce a final product having the same effect is prima facie obvious. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
The person of ordinary skill in the art would have been motivated to modify the hydrogel composition of Medberry to include Matrigel, as taught by Lancaster, for the predictable result of successfully promoting development of neurological tissues in three-dimensional hydrogel scaffolds, thus meeting the limitation of claim 8.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Medberry and Lancaster because each of these teachings are directed at using hydrogel scaffolds to promote the development of neurological tissue.	

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Medberry, as applied to claim 1 above.
The teaching of Medberry is set forth above and anticipates claim 7.
Regarding claim 9 and the limitation directed at the concentration of the decellularized brain extracellular matrix of 0.01 to 2.0 mg/mL, it is noted that Medberry teaches concentrations of 4, 6 and 8 mg ECM/ml.  Medberry does not further teach the concentration ranges from 0.01 to 2.0 mg/mL.  However, it is apparent the upper limit of the instantly claimed range is so close to Medberry that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not "render the claims patentable" or, alternatively, that "a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a "slight” difference between the hydrogel concentration disclosed by Medberry, and the range disclosed in the present claim, it therefore would have been obvious to one of ordinary skill in the art that the hydrogel concentrations disclosed in the present claim is but an obvious variant of the amounts disclosed in Medberry, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
	Moreover, Medberry discloses a correlation between the ECM concentration and the rheological properties. Specifically, Medberry (Table 2) illustrates that reducing the concentration of the ECM results in a reduction in storage modulus (Young’s modulus).

It would therefore have been prima facie obvious to one having ordinary skill in the art at the time of filing the invention to modify the method of Medberry to optimize the ECM concentration to 0.01 to 2 mg/ml in order to reduce the stiffness of the hydrogel, thus preparing softer hydrogels that mimic the native soft tissue of the brain.
Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the stiffness of the hydrogel composition with a reasonable expectation for successfully mimicking the soft tissue of the brain, thus promoting cell infiltration within the hydrogel scaffold; thus meeting the limitation of claim 9.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
Regarding claim 10, as to the limitation directed to the elastic modulus of the ECM hydrogel, specifically having an elastic modulus at 1 Hz of 100 to 150 Pa, it is noted that Medberry does not teach the claimed range.  However, it is noted that Medberry teaches the mechanical properties of SC-ECM (spinal cord ECM) hydrogels are similar to those previously shown to support neuronal differentiation of stem cells (0.1–1kPa, correlates to 100 to 1000 Pa).  Therefore, given the intention of Medberry is to prepare hydrogel scaffolds that mimic the native three-dimensional ultrastructure of the source 
The person of ordinary skill in the art would have been motivated to modify the elastic modulus of the hydrogel composition, for the predictable result of successfully promoting development of neurological tissues in the three-dimensional hydrogel scaffolds, thus meeting the limitation of claim 10.
The skilled artisan would have had a reasonable expectation of success in preparing ECM hydrogels having an elastic modulus ranging from 100 to 1000 Pa since Medberry teaches this parameter successfully supports neuronal differentiation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DeQuach, as applied to claim 1 above, and further in view of Lancaster et al., (NATURE, Vol. 501, 19 September 2013, pages 373-378; see PTO-892) (“Lancaster”).
The teaching of DeQuach is set forth above and anticipates claim 7.
Regarding claim 8, it is noted that Medberry does not further teach the hydrogel composition further comprising Matrigel.  However, Lancaster is directed to methods for producing cerebral organoids using Matrigel as a hydrogel scaffold to provide a cell scaffold for more complex tissue growth. Lancaster teaches the method lead to rapid development of brain tissue (Generation of cerebral organoids, first paragraph, right column, page 373; and Figure 1).
in-vivo-like for neural cell culture, and Lancaster teaches the Matrigel hydrogel promotes development of brain tissue, it is submitted that because each of the types of hydrogels disclosed by DeQuach and Lancaster were known to individually promote a culture environment promotes the development of neurological tissue, it would further have been obvious to one having ordinary skill in the art to combine the brain-ECM hydrogel of DeQuach with the Matrigel hydrogel of Lancaster for the purpose of producing a composition that promotes development of neurological tissues in three-dimensional hydrogel scaffolds.  Combination of multiple products (i.e. hydrogels) each known to have the same effect to produce a final product having the same effect is prima facie obvious. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  
The person of ordinary skill in the art would have been motivated to modify the hydrogel composition of DeQuach to include Matrigel, as taught by Lancaster, for the predictable result of successfully promoting development of neurological tissues in three-dimensional hydrogel scaffolds, thus meeting the limitation of claim 8.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of DeQuach and Lancaster because each of these teachings are directed at using hydrogel scaffolds to promote the development of neurological tissue.	

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DeQuach, as applied to claim 1 above, and further in view of Medberry (set forth above).
The teaching of DeQuach is set forth above and anticipates claim 7.
Regarding claim 9 and the limitation directed at the concentration of the decellularized brain extracellular matrix of 0.01 to 2.0 mg/mL, it is noted that DeQuach teaches concentrations of 16 and 12 mg/ml.  DeQuach does not further teach the concentration ranges from 0.01 to 2.0 mg/mL.  However, Medberry discloses a correlation between the brain ECM concentration and the rheological properties. Specifically, Medberry (Table 2) illustrates that reducing the concentration of the ECM results in a reduction in storage modulus (Young’s modulus).
The parameter of ECM concentration is recognized as a result-effective variable which achieves the recognized result of optimizing the stiffness of the hydrogel, i.e. rheological properties.  
It would therefore have been prima facie obvious to one having ordinary skill in the art at the time of filing the invention to modify the method of DeQuach to optimize the ECM concentration to 0.01 to 2 mg/ml in order to reduce the stiffness of the hydrogel, thus preparing softer hydrogels that mimic the native soft tissue of the brain.
Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the stiffness of the hydrogel composition with a reasonable expectation for successfully mimicking the soft tissue of the brain, thus promoting cell infiltration within the hydrogel scaffold; thus meeting the limitation of claim 9.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05).  
Regarding claim 10, as to the limitation directed to the elastic modulus of the ECM hydrogel, specifically having an elastic modulus at 1 Hz of 100 to 150 Pa, it is noted that DeQuach does not teach the claimed range.  However, it is noted that Medberry teaches the mechanical properties of SC-ECM (spinal cord ECM) hydrogels are similar to those previously shown to support neuronal differentiation of stem cells (0.1–1kPa, correlates to 100 to 1000 Pa).  Therefore, given the intention of DeQuach is to prepare hydrogel scaffolds that provide a more in-vivo-like microenvironment for neural cell culture, it would have been obvious to one having ordinary skill in the art to prepare the B-ECM hydrogel to have an elastic modulus that promotes neuronal differentiation, that is, a modulus ranging from 100 to 1000 Pa (claimed range lies within the prior art range).
The person of ordinary skill in the art would have been motivated to modify the elastic modulus of the hydrogel composition, for the predictable result of successfully promoting development of neurological tissues in the three-dimensional hydrogel scaffolds, thus meeting the limitation of claim 10.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of DeQuatch and Medberry because each of these teachings are directed at tissue scaffolds comprising hydrogels prepared from decellularized brain extracellular matrix.
                                                                                                                                            
Conclusion
No claim is allowed.  No claim is free of the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Christman et al., (US 2014/0178450; see PTO-892):
Christman is directed to compositions comprising decellularized extracellular matrix, e.g. brain decellularized matrix, formulated as a hydrogel (Abstract; paragraphs [0016]-[0017]).

Freytes et al., (US 2015/0037434; see PTO-892):
Freytes is directed to extracellular matrix (ECM) biomaterials, e.g. brain ECM, formulated as hydrogels (Abstract; paragraph [0012]; claims 8 and 10).

Matsuda et al., (US 2016/0051731; see PTO-892):
Matsuda is directed to a hybrid gel comprising particulate decellularized tissue, e.g. brain, obtained by decellularization (Abstract; paragraph [0040]; claims 13 and 16).

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Examiner, Art Unit 1633